Citation Nr: 1430869	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-45 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbago, effective December 22, 2007, and 20 percent, effective June 18, 2008. 

2.  Entitlement to a total disability rating based on unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran served on active duty from September 2005 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, granted service connection for lumbago and assigned a 10 percent rating, effective December 22, 2007.  Jurisdiction presently resides with the RO in St. Petersburg, Florida.  In October 2008, the RO, in pertinent part, increased the rating of the Veteran's lumbago from 10 percent to 20 percent, effective June 18, 2008.  The Board previously characterized the rating decision on appeal as the October 2008 rating decision.  However, the record shows that one month after the May 2008 rating decision issued, the Veteran's representative submitted a statement in June 2008 that noted that the Veteran wanted an increase in disability rating for the lumbago.  While the words, "notice of disagreement" were not used, the Board finds that, in effect, the Veteran, through her representative, was taking issue with the rating that was assigned in the May 2008 rating decision.  Thus, the Board finds that the June 2008 statement constituted a notice of disagreement with the May 2008 rating decision granting service connection and assigning an initial rating, rather than a new claim for an increased rating.  See 38 C.F.R. § 20.201 ("While special wording is not required, the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.").  The lumbago claim has been recharacterized as noted on the first page of this decision.

The Veteran testified at a May 2011 hearing before the undersigned at the St. Petersburg RO.  A transcript of the hearing has been associated with the claims file. In February 2012 and again in September 2013, the Board remanded this case so that a VA examination could be provided addressing the present severity of the Veteran's service-connected lumbar spine disability, an opinion could be provided addressing the Veteran's employability, and additional VA treatment records could be obtained.  The directives of the Board's remands having been accomplished, the case is now returned for appellate review.

During the course of the appeal, the RO granted service connection for radiculopathy of the bilateral lower extremities, secondary to the lumbago, effective October 19, 2013.  See November 6, 2013 rating decision.  There is no record that the Veteran has appealed the RO's decision; therefore, the ratings assigned for radiculopathy of the bilateral lower extremities are not before the Board.  However, for the period prior to October 19, 2013, whether a separate rating is warranted for neurological impairment secondary to the lumbar spine disability, as provided in the regulations, is before the Board.

The issue of entitlement to service connection for a cervical spine disability, secondary to the lumbar spine disability has been raised by the record via a January 2012 statement on an Appellant's Brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

There remain outstanding records that are potentially relevant to the Veteran's claims on appeal.  Specifically in a December 2009 VA Form 646, the Veteran's representative noted that she had been put on probation at the school she was attending through vocational rehabilitation as a result of missing classes due to her lumbago.  The representative noted that the vocational rehabilitation records should be available for VA's review.  The Veteran also testified at the Board hearing that she was taking classes through vocational rehabilitation but had been dropped because she got sick with meningitis.  See May 2011 Board hearing transcript, p. 6.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Consequently, any VA Vocational Rehabilitation and Education file should be obtained and scanned/ or added to the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's VA Vocational Rehabilitation and Education file should be obtained and associated with the claims folder.  If the records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and her representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2)(e).

2.  Request any VA treatment records from the Bay Pines VA Healthcare System dated since April 2013 pertaining to the Veteran's back disability.  All attempts to secure this evidence must be documented in the virtual folder.

3. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond. Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



